UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-53919 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (Exact name of registrant as specified in its charter) Delaware 26-3215092 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,’’ ‘‘accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No Number of outstanding limited partnership interests of the registrant on November 7, 2011 is 258,832. ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Partners’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2.General Partner’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Balance Sheets Assets September 30, December 31, (unaudited) Cash and cash equivalents $ $ Net investment in finance leases Leased equipment at cost (less accumulated depreciation of $13,927,811 and $4,116,560, respectively) Notes receivable Investments in joint ventures - Other assets, net Total Assets $ $ Liabilities and Equity Liabilities: Non-recourse long-term debt $ $ Derivative instruments - Deferred revenue Due to General Partner and affiliates Accrued expenses and other liabilities Total Liabilities Commitments and contingencies (Note 11) Equity: Partners’ Equity (Deficit): Limited Partners General Partner ) ) Total Partners’ Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Finance income $ Rental income Income from investments in joint ventures Other (loss) income ) Total revenue Expenses: Management fees Administrative expense reimbursements General and administrative Depreciation and amortization Interest - - Loss on financial instruments - - Total expenses Net (loss) income ) ) Less: Net (loss) income attributable to noncontrolling interests ) ) Net (loss) income attributable to Fund Fourteen $ ) $ $ ) $ Net (loss) income attributable to Fund Fourteen allocable to: Limited Partners $ ) $ $ ) $ General Partner ) ) $ ) $ $ ) $ Weighted average number of limited partnership interests outstanding Net (loss) income attributable to Fund Fourteen per weighted average limited partnership interest outstanding $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Changes in Partners' Equity Partners' Equity Limited Total Partnership Limited General Partners' Noncontrolling Total Interests Partners Partner Equity Interest Equity Balance, December 31, 2010 $ $ ) $ $ $ Net income - Repurchase of limited partnership interests ) ) - ) - ) Proceeds from sale of limited partnership interests - - Sales and offering expenses - ) - ) - ) Cash distributions - ) Investment by noncontrolling interest - Balance, March 31, 2011 (unaudited) ) Net loss - ) Repurchase of limited partnership interests ) ) - ) - ) Proceeds from sale of limited partnership interests - - Sales and offering expenses - ) - ) - ) Cash distributions - ) Balance, June 30, 2011 (unaudited) ) Net loss - ) Cash distributions - ) Investment by noncontrolling interest - Balance, September 30, 2011 (unaudited) $ $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Finance income ) ) Income from investments in joint ventures ) ) Depreciation and amortization Interest expense from amortization of debt financing costs - Interest expense, other - Other financial gain ) - Loss on financial instruments - Loss on partial sale of interests in joint ventures - Changes in operating assets and liabilities: Collection of finance leases Other assets, net ) ) Accrued expenses and other liabilities Deferred revenue Due to General Partner and affiliates Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment ) ) Asset purchase deposits - ) Investment in joint venture - ) Distributions received from joint ventures in excess of profits Investment in joint ventures by noncontrolling interest - Investment in notes receivable ) ) Repayment on notes receivable Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from non-recourse long-term debt - Repayments of non-recourse long-term debt ) - Sale of limited partnership interests Sales and offering expenses paid ) ) Deferred charges ) ) Investment by noncontrolling interests Distributions to noncontrolling interests ) ) Cash distributions to partners ) ) Repurchase of limited partnership interests ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $
